   Case: 1:20-cv-00055-KLL Doc #: 15 Filed: 08/13/20 Page: 1 of 2 PAGEID #: 1698




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 BENITA RADIN,                                )
 PLAINTIFF,
                                              )
                                              )       Civil Action No. 1:20-cv-00055
              v.                              )
                                              )
 ANDREW SAUL,                                 )       Magistrate Judge Litkovitz
 COMMISSIONER OF SOCIAL
                                              )
 SECURITY,
                                              )
                                              )
        Defendant.                            )
                                              )


                                            ORDER

    The Parties having filed a Joint Motion for Remand for Further Proceedings Pursuant to
Sentence Four of 42 U.S.C. § 405(g), due notice having been given, and the Court being advised
in the premises:

   1.          The parties’ Joint Motion for Remand for Further Proceedings, Pursuant to
        Sentence Four of 42 U.S.C. § 405(g), is granted.


   2.          This Court hereby enters a judgment, reversing the Commissioner’s decision
        under sentence four of section 205(g) of the Social Security Act (Act), 42 U.S.C. §
        405(g), with remand of the cause to the Commissioner for further administrative
        proceedings.


   3. Upon remand, the Appeals Council will vacate all findings in the Administrative Law
        Judge's decision. The Commissioner will instruct the ALJ to re-evaluate Plaintiff’s
        mental impairments at Step Two and to then reconsider Plaintiff’s physical and mental
        RFCs pursuant to SSR 96-8p. Additionally, the Appeals Council will also instruct the
        assigned ALJ to re-weigh the medical opinion evidence pursuant to 20 CFR Sections
        404.1527(c), 404.1527(f)(1), and SSR 96-2p. The ALJ will then reconsider each
  Case: 1:20-cv-00055-KLL Doc #: 15 Filed: 08/13/20 Page: 2 of 2 PAGEID #: 1699




      subsequent step in the sequential evaluation process. The ALJ will develop the
      administrative record as necessary to determine whether Plaintiff is disabled within the
      meaning of the Social Security Act, offer a new hearing, and then issue a new decision.




        8/12/2020
Dated: ____________________
                                           _________________________________________
                                              Karen L. Litkovitz
                                              U.S. Magistrate Judge




                                               2
